IN THE SUPREME COURT OF TENNESSEE
                                    AT JACKSON




STATE OF TENNESSEE,                             )       NOT FOR PUBLICATION
                                                )


v.
          Appellee,                             )
                                                )
                                                )
                                                       SHELBY CRIMINAL

                                                       NO. 02S01-9804-CR-00035
                                                                              FILED
                                                )                                June 21, 1999
WILBERT K. ROGERS,                              )
                                                )                            Cecil Crowson, Jr.
          Appellant.                            )                           Appellate Court Clerk




                                          ORDER


                 The appellant has filed a petition for rehearing in this appeal pursuant to

Tenn. R. App. P. 39. We have considered all of the arguments raised in the petition, and

we have found them to be without merit. It is, therefore, ORDERED that the petition is

denied.



                                                       PER CURIAM